                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND


Kormahyah Karmue

     v.                               Case No. 17-cv-107-LM-AKJ

David Remington, Chief Deputy
United States Marshal, et al.


                       REPORT AND RECOMMENDATION


     Before the court is defendant Dr. Edward Blanchette’s

motion to dismiss (Doc. No. 91) plaintiff Kormahyah Karmue’s

second amended complaint (Doc. No. 70) (“SAC”), to the extent

the SAC asserts claims against Dr. Blanchette, on the basis that

the court lacks personal jurisdiction over Dr. Blanchette.

Plaintiff objects.    See Doc. No. 93.



                        Rule 12(b)(2) Standard

     Dr. Blanchette’s motion is filed under Rule 12(b)(2) of the

Federal Rules of Civil Procedure, which provides for dismissal

of an action against a defendant for “lack of personal

jurisdiction.”     Fed. R. Civ. P. 12(b)(2).   When a defendant

contests personal jurisdiction under Rule 12(b)(2), the

plaintiff bears the burden of persuading the court that

jurisdiction exists.     Daynard v. Ness, Motley, Loadholt,

Richardson & Poole, P.A., 290 F.3d 42, 50 (1st Cir. 2002).
     Where, as here, the court considers a Rule 12(b)(2) motion

without holding an evidentiary hearing, the court applies the

“prima facie” standard.     See United States v. Swiss Am. Bank,

Ltd., 274 F.3d 610, 618 (1st Cir. 2001).       Under that standard,

the plaintiff is required to “proffer evidence which, taken at

face value, suffices to show all facts essential to personal

jurisdiction.”   Baskin-Robbins Franch’g LLC v. Alpenrose Dairy,

Inc., 825 F.3d 28, 34 (1st Cir. 2016).      The court takes the

plaintiff’s “properly documented evidentiary proffers as true

and construe[s] them in the light most favorable to

[plaintiff’s] jurisdictional claim.”       A Corp. v. All Am.

Plumbing, Inc., 812 F.3d 54, 58 (1st Cir. 2016).       A plaintiff

may not “‘rely on unsupported allegations in [its] pleadings.’

Rather, [the plaintiff] must put forward ‘evidence of specific

facts’ to demonstrate that jurisdiction exists.”       Id. (citations

omitted).   Facts offered by the defendant “‘become part of the

mix only to the extent that they are uncontradicted.’”          Astro-

Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 8 (1st Cir.

2009) (citation omitted).



                              Background

      On May 18, 2018, this court issued an Order (Doc. No. 68)

(“May 18 Order”) directing that the SAC be served on certain

individuals, including Dr. Blanchette.      In the May 18 Order, the


                                   2
court specifically instructed the clerk’s office “to prepare and

issue” a summons form for Dr. Blanchette using the WDC address,

and then to forward the summons, along with a copy of, inter

alia, the SAC to the United States Marshals Service (“USMS”) to

effect service on Dr. Blanchette pursuant to Federal Rule of

Civil Procedure 4(e).    May 18 Order, at 4-5.   Because the

plaintiff is proceeding in forma pauperis in this matter, the

court directed service pursuant to 28 U.S.C. § 1915(d) and Fed.

R. Civ. P. 4(c)(3).     See May 18 Order, at 4-5.

     The clerk’s office issued the summons for Dr. Blanchette,

as directed, on May 23, 2018.    See Doc. No. 71-2.   On August 2,

2018, the return of service (Doc. No. 85) was filed in this

court, indicating that the summons and documents the clerk’s

office issued for service on Dr. Blanchette were served upon

David Tomasso, a WDC employee, at the WDC on July 13, 2018.     The

return indicates that Tomasso “is designated by law to accept

service of process on behalf of” the WDC, but the return does

not indicate that he is designated to accept service on behalf

of Dr. Blanchette.    Doc. No. 85, 2.   The documents were placed

in Dr. Blanchette’s mailbox at the WDC, as Dr. Blanchette was on

vacation on July 13, 2018.    Dr. Blanchette received the

documents when he returned from vacation.

     In his motion to dismiss, Dr. Blanchette states that

Tomasso was not authorized to accept service on Dr. Blanchette’s


                                   3
behalf.   To the extent Tomasso may have authority to accept

service on behalf of the WDC or its employees, Dr. Blanchette

asserts that such authority did not extend to Dr. Blanchette, as

he is not a WDC employee.   Karmue has not countered those

factual assertions or provided any evidence that Dr. Blanchette

has been properly served with a summons in this case.



                            Discussion

     Although the court cannot exercise personal jurisdiction

over a defendant who is not properly served, see United Elec.,

Radio & Machine Workers of Am. v. 163 Pleasant St. Corp., 960

F.2d 1080, 1085 (1st Cir. 1992), the failure to effect proper

service on Dr. Blanchette is not attributable to Karmue, and

that provides grounds for denying the motion to dismiss here.

Karmue is incarcerated, and he is proceeding in this action in

forma pauperis pursuant to 28 U.S.C. § 1915.   “A plaintiff

proceeding in forma pauperis is entitled to rely upon service by

the [USMS] and should not be penalized for failure of the [USMS]

to properly effect service of process, where such failure is

through no fault of the litigant.”   Rochon v. Dawson, 82 F.2d

1107, 1110 (5th Cir. 1987); see also Robinson v. Clipse, 602

F.3d 605, 608 (4th Cir. 2010) (declining to penalize in forma

pauperis plaintiff for USMS’s delay in effecting service of

process).


                                 4
     Here, pursuant to § 1915(d) and Rule 4(c)(3), the court

directed the USMS to effect service on Dr. Blanchette, utilizing

the WDC address, but proper service was not effected.     The court

has no reason to believe that Karmue, who is incarcerated in

another state, would have had the ability to obtain any

additional information, such as the hours and dates when Dr.

Blanchette might be available to receive personal service at the

WDC, to enable the USMS to correct the defect in service.    For

these reasons, the court declines to penalize Karmue for the

failure to effect proper service, as “the failure is not

attributable to the plaintiff himself.”   Rochon, 82 F.2d at

1110.   Accordingly, the district judge should deny Dr.

Blanchette’s motion to dismiss (Doc. No. 91), without prejudice

to his ability to file a new motion to dismiss if service upon

him is not properly effected within sixty days of the date of

this R&R, pursuant to the Order that the court is issuing on

this date.



                            Conclusion

     For the foregoing reasons, the district judge should deny

defendant Dr. Edward Blanchette’s motion to dismiss (Doc. No.

91) without prejudice.   Any objections to this Report and

Recommendation must be filed within fourteen days of receipt of

this notice.   See Fed. R. Civ. P. 72(b)(2).   The fourteen-day


                                 5
period may be extended upon motion.     Failure to file specific

written objections to the Report and Recommendation within the

specified time waives the right to appeal the district court’s

order.   See Santos-Santos v. Torres-Centeno, 842 F.3d 163, 168

(1st Cir. 2016).


                                  __________________________
                                  Andrea K. Johnstone
                                  United States Magistrate Judge

January 29, 2019

cc:   Kormahyah Karmue, pro se
      Bethany N. Wong, Esq.
      Matthew C. Reeber, Esq.
      Patrick J. McBurney, Esq.
      Michael G. Sarli, Esq.
      Per C. Vaage, Esq.




                                    6
